DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/10/2020 has been entered.
	
Status of Claims
Claim(s) 1, 5, 7-8, 13-14, 16, 22-24, and 46-47 is/are pending of which Claim(s) 1 is/are presented in independent form (claims 2-4, 6, 9-12, 15, 17-21, 25-45 are canceled; and claims 46-47 are new).
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Applicant asserts that the amended claim 1 overcomes Vinci as the second end of the strap 2 of Vinci is not attached to a patient bed fixture (Remarks Pages 1-2).
Examiner’s Response:
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
Firstly, see the updated rejection of claim 1 below which addresses the newly amended limitations.
Secondly, the limitation of “second end configured to pass across the torso of the patient to be secured to a patient bed anchored fixture” is purely an intended use structure. So as long as the structure of the device is capable of being used in such a way, then the claim language is rejected. As seen in the rejection of claim 1 below, the reference West indicates how a strap of similar structure is able to be wound around a patient bed side rail. The structure of Vinci is clearly capable of having its second end (Annotated Figure 3) be secured to a patient bed anchored fixture instead of the arm as shown in Figure 1 of Vinci. Applicant is further advised that this is an apparatus claim which means that intended use holds very little patentable weight if the structure of the prior art is capable of performing such function. As such it is further noted for applicant, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Second Argument:
	Applicant states “In addition, the arm support in amended claim 1, critically, supports the patient's elbow. Supporting the arm at the forearm, as disclosed by Vinci, would result in the elbow sagging, putting strain on the shoulder. Supporting at the elbow avoids strain on the shoulder.” (Remarks Page 2).
	Examiner’s Response:
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.

Secondly, Applicant did provide a new claim 46 which states that the support region is for supporting at least one of the elbow, upper arm, and forearm, wherein Vinci as shown in Figure 1 is supporting the upper arm.
Thirdly, a device that supports even just the forearm of the user as shown in Figure 1 of Vinci will inherently provide at the very least more support for the elbow and upper arm than if the device wasn’t present, the quality of such support is inconsequential.
Third Argument:
	Applicant states: “Medical procedures performed via radial artery access have been performed for the last 25 years using rigid bed boards. The Applicant estimates that approximately 5 million such procedures have been performed in over 500 centres worldwide by more than 5,000 skilled operators and, to date, none of them have invented an arm and wrist support, as in the presently amended claim 1. It is respectfully submitted that claim 1 is therefore not obvious to a person with ordinary skill by combining the documents referenced in the Office Action.” (Remarks Pages 2-3).
	Examiner’s Response:
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
Firstly, this appears to be in regards to the amended language in the preamble relating to the radial artery wherein it must be noted that this is intended use. As a reminder, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7-8, 13-14, 16, 22-24, and 46-47  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim was amended to recite: “so as to support the arm securely against a side of the torso in an elevated position, substantially co-planar with the torso with stability independent of patient movement and without connection to or constraint of the opposing patient arm” (underlined is new) wherein these amendments contain new matter because of a lack of sufficient disclosure.
Firstly, “with stability independent of patient movement” is entirely new matter as the written description lacks any thing in regards to the arm support strap having this function, and further the Figures are incapable of giving patentable support for the claims as this function is incapable of being properly disclosed via figures and even further the Figures give credence to the fact that the arm support strap stability could easily be interfered by the user thus causing instability and thus causing the stability of the support arm being dependent on the patient movement.
Secondly, “without connection to or constraint of the opposing patient arm” is new matter as the opposing patient arm (as shown in Figure 6) could be construed as having the second end of the strap be connected to the strap as the arm is clearly stuck between the strap and the patient bed as well as making contact with the strap second end. As such, under the currently elected species there is a lack of support for such a limitation. This is further an issue as this new limitation is a negative limitation wherein new negative limitations without sufficient explicit disclosure are new matter, and while Applicant has disclosure of the second end of the strap attaching to an arm or a bed fixture, this does not give support for the strap having intended use of being “without connection to or constraint of the opposing patient arm”.
Claims 5, 7-8, 13-14, 16, 22-24, and 46-47 rejected as being dependent on rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, claim 14 recites: “wherein the second end of the arm support strap is configured to be secured to the patient's body, or to a bed or board under the patient, after passing across the torso” wherein in isolation is clear and not indefinite. However, the newly amended claim 1 has narrowed the intended use of the second end of the arm strap with the second end being attached to a patient bed fixture as well as the second end not being not connected or constraining an arm. As such, the first optional limitation of “to be secured to the patient's body” is indefinite as claim 1 clearly makes certain that this is not an option for the second end of the strap and causes issues of contradiction. As such claim 14 is indefinite.
Claim 47 rejected for the same reasons as claiming the second end “securing to the patient, or to a bed or board under the patient.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 8, 13, 14, 16, 22-23, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Vinci (US 5549121 A) in view of Dao (US 20120215146 A1) in view of Marshall (US 20140366271 A1) in view of West (US 20100275377 A1).
Regarding claim 1, Vinci discloses an arm support (See Title and Abstract) for use in a radial artery access medical procedure (see Figures 1-2, wherein the strap 2 of Vinci leaves a radial access portion of the wrist uncovered (see http://www.technowood.com/TRA/TRA.aspx) so the device of Vinci implicitly discloses an available radial access thus being capable of being used during a radial artery access medical procedure), comprising: 
an arm support strap 2 (See Figures 1-7), comprising:
a first end (See Annotated Figure 3 below) that is configured to pass around the arm of a patient and secure to a region of the arm support strap 2 (See Figure 2 where the First End will wrap around the arm of a patient and secures back to a region of strap 2); 
a support region for supporting an arm of the patient (See Annotated Figure 2, where the region of the arm strap 2 surrounding the arm may be called the support region); and 
a second end (See Annotated Figure 3) configured to pass across the torso of the patient to be secured so as to support the arm securely against a side of the torso (See Figure 1, where the strap 2 and as such the second end noted in Annotated Figure 3 passes across 

    PNG
    media_image1.png
    679
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    204
    697
    media_image2.png
    Greyscale

Vinci does not disclose a hand support, comprising: a first region adapted to secure the hand support to the arm support strap; and a second region adapted to engage with a hand of the patient for securing an associated forearm of the patient in a supinated, externally rotated position.

a first region (See Annotated Figure 3 below) adapted to secure the hand support to the arm; and 
a second region (See Annotated Figure 3 below) adapted to engage with a hand (See Annotated Figure 3, where the thumb is being engaged which is part of the hand) of the patient for securing an associated forearm of the patient in a supinated, externally rotated position ([0007], the brace causes the arm and wrist to supinate).
The device of Dao allows for minimal structure to brace the muscles of the forearm from further injury [0001-0003] which would be important in a medical procedure when an IV or catheter is being used on the arm of an already injured person. Even further the device of Dao causes wrist dorsiflexion [0007]. It may be evidenced from “Taming the SRU” (http://www.tamingthesru.com/arterial-line) and “Cath Lab Digest” (https://www.cathlabdigest.com/content/making-right-move-use-distal-radial-artery-access-hand-coronary-angiography-and-percutaneous-coronary-interventions) that, respectively, dorsiflexion and supination of the wrist and arm gives easier access to the radial artery.

    PNG
    media_image3.png
    466
    488
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Dao in conjunction with Vinci in order to further support potentially injured muscles during a medical procedure as well Vinci wants access to the brachial artery (Col. 4 lines 20-30) wherein biologically the brachial artery branches into the radial artery, so the radial artery is a pathway into the brachial artery. And as Dao allows supination and dorsiflexion which as evidenced above allows for easier access to the radial artery, then it would be obvious to combine the usage of Dao and Vinci during a medical procedure. Furthermore it is also obvious to use medical devices in conjunction with each other as surgical/medical situations are always varying, so for example if someone was brought into a surgery environment after a snowboarding or ski accident they may need many different restraints and supports to their various body parts in order to reduce the risk of further injury when being transported and worked on.
Furthermore when Dao is being used in conjunction with Vinci, the hand support will be attached to Vinci via Dao being tied to the forearm (See Figure 3 of Dao) in the same place as 
As combined, Vinci does not explicitly disclose the arms being elevated by the arm support in a position substantially co-planar with the torso.
However, Marshall teaches an analogous arm support 16 (See Figures 2A and 3) with analogous function where the ends of the sheet are folded over arms (See Figure 3, [0047]) such that the arms are elevated and raised co-planar with the torso and the structure of this arm support 16 is almost exactly the same as that of the arm support 2 of Vinci (See Vinci Figures 1-4, where Marshall and Vinci are each just long strips of material that fold over the arm and are anchored back on top of the strip).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that the arm support of Vinci is capable of elevating the arms of the user to be substantially co-planar with the torso as shown through the similar arm support 16 of Marshall (See Figures 2A and 3, and [0047]) achieving such a function, wherein this function enables the device to have a secondary functionality of enabling the immobilization of a patient for a surgical procedure on an operating table (Marshall [0003]).
Vinci does not explicitly disclose the second end (See Annotated Figure 3, the far end shown in the upper left side of Figure 1) is configured to be secured to a patient bed anchored fixture nor the arm being supported with stability independent of patient movement and without connection to or constraint of the opposing patient arm. 
However, this claim language is only intended use language such that as long as the structure of Vinci is capable of the intended use then the claim language is rejected. As such, it is firstly held that as shown in Figure 1 the second end of the strap 2 is securely wrapped 
For example, see West which teaches an analogous strap 6 (See Figure 5) wherein the strap 6 has analogous hook and loop fasteners 14 on the one side of the strap 6 (See Figure 5 and [0129] wherein this similar structure is able to be wrapped around a patient bed anchored fixture 26 (See Figure 5 and [0128], side rail 26).
As such in view of West, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second end of strap 2 of Vinci is capable of being secured to a patient bed anchored fixture.
As such with such understanding that the second end of strap 2 (See Annotated Figure 3) is capable of being secured to a patient bed anchored fixture (such as a side rail 26 as shown by West), then the strap 2 of Vinci further is capable of supporting the arm with stability independent of patient movement (when second end of strap 2 is connected to an anchored bed fixture then the arm is being supported by the bed fixture instead which is independent of the patient) and without connection to or constraint of the opposing patient arm (as discussed above, the second end of strap 2 is capable of being attached/connected to the patient bed fixture instead of an opposing arm, thus not being connected to the opposing arm nor constraining the arm).
Regarding claim 5, Vinci in view of Dao in view of Marshall in view of West discloses the invention of claim 1 above.
As combined, Dao further teaches that wherein the second region of the hand support comprises a thumb receiving portion 6 and preferably the thumb-receiving portion 6 comprises an opening in the second region of the hand support (See Annotated Figure 3 of Dao as well as Figure 1, where there is a thumb receiving portion 6 as the thumb 11 is being received; and there is an opening as the thumb receiving portion 6 is formed as loop [0014] around the thumb where this loop creates an opening).
Regarding claim 7, Vinci in view of Dao in view of Marshall in view of West discloses the invention of claim 5 above.
As combined, Dao further teaches wherein the thumb-receiving portion 6 comprises a thumb strap 7 configured to pass underneath the hand and secure the thumb in position ([0014-0015], see Figures 2 and 3 where the portion 6 and strap 7 passes underneath the hand and secures the thumb in position).
Regarding claim 8, Vinci in view of Dao in view of Marshall in view of West discloses the invention of claim 1 above.
As combined, Dao and Vinci discloses wherein the first region of the hand support is removably attachable to the arm support strap (See Annotated Figure 3 and the discussion of claim 1 above, wherein Dao interacts with Vinci through compressive contact as Dao is either tied around the forearm and the device of Vinci or Vinci is wrapped around the forearm after Dao is tied around the arm; where in both situations Dao and Vinci are not permanently attached and as such are removably attachable).
Regarding claim 13, Vinci in view of Dao in view of Marshall in view of West discloses the invention of claim 1 above.
As combined, Vinci discloses wherein the arm support is reversible for use on both the left and the right arms (See Figure 1 where the device is used on both arms; and see Figure 3 where the device is symmetrical in shape wherein it would be reversible).
Regarding claim 14, Vinci in view of Dao in view of Marshall in view of West discloses the invention of claim 1 above.
As combined, Vinci discloses wherein the second end of the arm support strap (See Annotated Figure 3) is configured to be secured to the patient's body, or to a bed or a board under the patient (see discussion above, wherein as evidenced by West the second end of the strap 2 is capable of being secured to a bed or board under a patient), after passing across the 
Regarding claim 16, Vinci in view of Dao in view of Marshall in view of West discloses the invention of claim 1 above.
As combined, Vinci discloses wherein the second end of the arm support strap (See Annotated Figure 3) is configured to attach back on itself (See Figures 5-6, wherein both the first end and second end are configured to attach back on itself).
Regarding claim 22, Vinci in view of Dao in view of Marshall in view of West discloses the invention of claim 1 above.
As combined, Vinci discloses wherein the first end of the arm support strap (See Annotated Figure 3) is configured to pass underneath and then back over the arm of the patient before being secured (See Figure 2, where the first end passes underneath and back of the arm and is then secured).
Regarding claim 23, Vinci in view of Dao in view of Marshall in view of West discloses the invention of claim 1 above.
As combined, Vinci discloses the region of the arm support strap to which the first end is configured to secure, is a region of the arm support strap that passes across the torso of the patient (See Figure 1 wherein the first end attaches to the main part of the strap which is extending across the torso of the patient).
Regarding claim 46, Vinci in view of Dao in view of Marshall in view of West discloses the invention of claim 1 above.
As combined, Vinci discloses wherein the support region is for supporting at least one of an elbow, upper arm, and the associated forearm of the patient (See Figure 1 of Vinci wherein the first end as indicated in Annotated Figure 3, is wrapped around and supporting the forearm of the patient directly, and thus further supporting the elbow and upper arm indirectly).
Claims 24 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Vinci (US 5549121 A) in view of Dao (US 20120215146 A1) in view of Marshall (US 20140366271 A1) in view of Feldman (US 20180133044 A1) in view of West (US 20100275377 A1).
Regarding claim 24, Vinci in view of Dao in view of Marshall in view of West discloses the invention of claim 22 above.
As combined, Vinci discloses the first end of the arm support strap (See Annotated Figure 3) comprises at least one hook and loop section 6 which secures to hook and loop section 8 (See Col. 4 lines 48-57) for securing to the region of the arm support strap (to loop back on itself in order to secure to the other arm seen in Figures 1 and 2); the at least one hook and loop section 6 for securing to the region of the arm support strap is an elongate strip; or both (See Figure 3 where hook and loop section 6 is an elongate section that could be called either a patch or strip).
As combined, Vinci does not disclose the first end of the arm support strap comprises at least one adhesive patch for securing to the region of the arm support strap; the at least one adhesive patch for securing to the region of the arm support strap is an elongate strip; or both.
However, Feldman teaches an analogous single strap device (See Figure 1) wherein an end 24 is mated to itself at section 26 (See Figure 2) wherein this mating may be performed via hook and loop, heating sealing, or adhesive [0055]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have exchanged the hook and loop sections 6 and 8 for adhesive patches as they provide equivalent and predictable results as taught by Feldman to secure an end of a strap back onto itself [0055].
Regarding claim 47, Vinci in view of Dao in view of Marshall in view of West discloses the invention of claim 1 above.

As combined, Vinci does not disclose wherein the second end of the arm support strap includes an adhesive patch for securing to the patient, or to a bed or board under the patient.
However, Feldman teaches an analogous single strap device (See Figure 1) wherein an end 24 is mated to itself at section 26 (See Figure 2) wherein this mating may be performed via hook and loop, heating sealing, or adhesive [0055]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have exchanged the hook and loop sections 6 and 8 for adhesive patches as they provide equivalent and predictable results as taught by Feldman to secure an end of a strap back onto itself [0055], wherein then this means the second end of the strap 2 includes an adhesive patch for securing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        3/17/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/18/2021